UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4329


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LISA RICHARDSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cr-00024-GMG-RWT-7)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry P. Beck, POWER, BECK & MATZUREFF, Martinsburg, West Virginia, for
Appellant.  Lara Kay Omps-Botteicher, OFFICE OF THE UNITED STATES
ATTORNEY, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lisa Richardson pleaded guilty, pursuant to a written plea agreement, to distribution

of fentanyl and heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). The district court

sentenced Richardson to 30 months’ imprisonment. On appeal, Richardson’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious grounds for appeal but questioning whether Richardson’s sentence is

reasonable. Although she was informed of her right to do so, Richardson has not filed a

pro se supplemental brief. For the following reasons, we affirm.

       We “review[] all sentences—whether inside, just outside, or significantly outside

the Guidelines range—under a deferential abuse-of-discretion standard.” United States v.

Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (internal quotation marks omitted). “First,

we ensure that the district court committed no significant procedural error, such as failing

to calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen sentence—including

an explanation for any deviation from the Guidelines range.” United States v. Fowler, 948

F.3d 663, 668 (4th Cir. 2020) (internal quotation marks omitted). “If the [c]ourt finds no

significant procedural error, it then considers the substantive reasonableness of the

sentence imposed.” United States v. Arbaugh, 951 F.3d 167, 172 (4th Cir.) (cleaned up),

cert. denied, 141 S. Ct. 382 (2020). We look to “the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding that the sentence it chose

satisfied the standards set forth in § 3553(a).” Id. at 176 (internal quotation marks omitted).

                                              2
We presume that a sentence within or below a defendant’s advisory Guidelines range is

substantively reasonable. United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018). This

“presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” United States v. Gutierrez, 963 F.3d

320, 344 (4th Cir. 2020) (internal quotation marks omitted), cert. denied, 141 S. Ct. 1431

(2021). Our review of the record establishes that Richardson’s within-Guidelines sentence

is procedurally reasonable, and she has not rebutted the presumption of reasonableness

attached to her within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Richardson, in writing, of the right to petition the

Supreme Court of the United States for further review. If Richardson requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Richardson.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                              3